Citation Nr: 0837615	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  06-23 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Richmond, Counsel




INTRODUCTION

The veteran had active military service from November 1965 to 
February 1966 and November 1968 to December 1969.  He died in 
February 2005.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to service connection for the cause 
of the veteran's death.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran died in February 2005.  The cause of death listed 
on the death certificate is small cell cancer of the left 
tonsil.  The appellant contends that the veteran's inability 
to retain nourishment due to his service-connected duodenal 
ulcer contributed to his death.  She essentially asserts that 
the veteran starved to death because they could not insert a 
feeding tube due to his duodenal ulcer.  

An April 2004 VA medical record notes the veteran had a 
resection of an intestinal blockage in February 2004 and also 
a resection of the duodenum, which was the site of previous 
bleeds.  They created a gastrojejunostomy.  A July 2004 VA x-
ray examination report notes surgical clips in the right 
upper quadrant.  The veteran reported continued dysphagia.  
He was still able to eat soft foods.  In January 2005, a VA 
discharge medical record shows the veteran had a past medical 
history of squamous cell carcinoma of the left oropharynx 
status post chemotherapy and radiation therapy with minimal 
improvement.  The veteran's case was discussed at the tumor 
board and the overall recommendation was for hospice care, 
which the veteran and his family agreed to.  During the 
hospice stay, there was an increased difficulty in taking by 
mouth and it was desired that he be evaluated for 
percutaneous endoscopic gastrotomy tube placement.  He was 
admitted for evaluation by gastrointestinal service and 
placement was attempted on January 27, 2005.  The physician 
was unable to perform the procedure secondary to poor anatomy 
subsequent to multiple abdominal surgeries.  There was a 
family conference on January 28, 2005 and the family decided 
to discharge to home.  The plan was to consult the 
interventional radiology department to see if they would be 
able to place the percutaneous endoscopic gastrotomy tube.  
If not, they would consult general surgery to determine if an 
open procedure was possible.

A VA examiner was requested to provide an opinion on whether 
the status postoperative duodenal ulcer contributed to the 
veteran's death.  A handwritten note reportedly from a VA 
physician indicates the claims file had been reviewed and 
that the issue could not be resolved without resort to mere 
speculation.

While the veteran's service-connected duodenal ulcer 
postoperative was not the principal cause of the veteran's 
death, it is not clear to what extent, if any, the 
postoperative duodenal ulcer contributed to the veteran's 
death.  Since the medical evidence is unclear in this regard, 
a medical opinion is necessary to resolve this matter.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a VA notice letter 
addressing her service connection claim 
for the cause of the veteran's death that 
satisfies all the requirements of Hupp v. 
Nicholson, 21 Vet. App. 342 (2007) 
including notice of all the veteran's 
service-connected disabilities during his 
lifetime.  

2.  Ask an appropriately qualified VA 
physician to provide a medical opinion as 
to whether it is at least as likely as not 
that the veteran's postoperative duodenal 
ulcer contributed to his death.

In determining whether the service-
connected disability contributed to death, 
it must be shown that it contributed 
substantially or materially; that it 
combined to cause death; that it aided or 
lent assistance to the production of 
death.  It is not sufficient to show that 
it casually shared in producing death, but 
rather it must be shown that there was a 
causal connection.

The claims folder should be made available 
to and be reviewed in conjunction with 
this opinion.  A rationale for all 
opinions should be provided.

3.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
Then, re-adjudicate the claim.  If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




